Citation Nr: 0728334	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  98-15 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
service connection for PTSD.  The veteran perfected an 
appeal.  In a March 2005 decision, the Board denied service 
connection for PTSD.  

The veteran appealed the Board's March 2005 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In September 2006, the Court granted a Joint Motion for 
Remand (Joint Motion) and vacated the Board's March 2005 
decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case requires further development.  

The regulation governing PTSD claims, 38 C.F.R. § 3.304(f) 
(2006), requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2006); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

The veteran's DD Form 214 indicates that his primary military 
occupational specialty (MOS) in Vietnam from September 1967 
to August 1968 was a radio operator and radio teletype 
operator.  He was stationed with the Headquarters, 
Headquarters Company (HHC), 1st Brigade, 9th Infantry 
Division.  His Department of Defense Form-214 shows that he 
received several medals, to include the Vietnam Service 
Medal, the Vietnam Campaign Medal and the National Defense 
Service Medal.  He was not awarded any combat citations or 
medals.  The veteran's representative in this case has 
submitted a copy of the Presidential Unit Citation for 
extraordinary heroism awarded to the 1st Brigade, 9th Infantry 
Division comprised of Headquarters and Headquarters Company; 
2nd Battalion, 39th Infantry-2nd Battalion, 60th Infantry 
Division and attached units; Company A, 15th Engineer 
Battalion-1st Battalion, 11 Artillery.  It was noted that the 
1st Brigade, 9th Infantry Division and attached units 
distinguished themselves by extraordinary heroism in 
connection with military operations against hostile forces in 
the Republic of Vietnam during the period March 7, 1968 to 
June 22, 1968.  The veteran's representative also submitted 
copies of Daily Staff Journals or Duty Officer's Logs which 
show some combat operations with units attached to the 1st 
Brigade, 9th Infantry Division.  

The Vietnam Service Medal was awarded to all members of the 
U. S. Armed Forces serving at any time between July 4, 1965 
and March 28, 1973 in Thailand, Laos, or Cambodia or the 
airspace thereover in direct support of operations in 
Vietnam.  See Army Regulation 672-5-1.

The Republic of Vietnam Campaign Medal was also awarded to 
all service personnel who served in that theater of 
operations for at least 6 months between March 1, 1961 and 
March 28, 1973, and so it, too, is not determinative by 
itself of combat participation.  It bears mentioning that 
this medal was awarded to those individuals that served less 
than 6 months, but only if they were wounded by hostile 
forces, captured by hostile forces but later escaped or were 
rescued or released, or were killed in action or otherwise in 
the line of duty.  None of these circumstances apply to the 
facts of this case.

The veteran's other award, the National Defense Service 
Medal, was awarded for honorable active service for any 
period between June 27, 1950 and July 27, 1954, between 
January 1, 1961 and August 14, 1974, and between August 2, 
1990 and November 30, 1995.  For the purpose of the award, 
the following persons were not considered to be performing 
active service: (1) Guard and Reserve forces personnel on 
short tours of duty to fulfill training obligations under an 
inactive duty training program. (2) Any person on active duty 
for the sole purpose of undergoing a physical examination. 
(3) Any person on temporary active duty to serve on boards, 
courts, commissions and like organizations or on active duty 
for purposes other than extended active duty.  The National 
Defense Service Medal may be awarded to members of the 
Reserve Components who are ordered to Federal active duty, 
regardless of duration, except for the categories listed 
above.  The award of the National Defense Service Medal does 
not imply combat participation.  The Board notes as well that 
the veteran has not asserted or implied that he was awarded 
any decorations for combat.

The veteran maintains that he was awarded the Bronze Star 
Medal.  This medal is not listed on his DD Form 214.  The 
Board notes that the Bronze Star Medal may be awarded for 
either valor (combat service) or meritorious service.  
Pursuant to M21-1, Part III, the Bronze Star Medal with "V" 
device is indicative of combat.  There is no evidence that 
the "V" device was awarded to the veteran.  However, the 
veteran has submitted a copy of an award to him of the Bronze 
Star Medal for meritorious achievement in ground operations 
against hostile forces in the Republic of Vietnam during the 
period September 1967 to August 1968.  The associated 
citation indicates that the veteran consistently manifested 
exemplary professionalism and initiative in obtaining 
outstanding results.  It was noted that the veteran's rapid 
assessment and solution of numerous problems inherent in a 
counterinsurgency environment greatly enhanced the allied 
effectiveness against a determined and aggressive enemy.  
Despite many adversities, the veteran invariably performed 
his duties in a resolute and efficient manner.  He 
energetically applied sound judgment and extensive knowledge 
and contributed materially to the successful accomplishment 
of the U.S. mission in Vietnam.  Thus, again, this medal 
absent the "V" device is not indicative of actual combat.

The veteran's service medical records show that he did not 
incur any injuries reflective of participation in combat, and 
his military personnel records provide no indicia of combat 
participation.  His duties and assignments do not suggest he 
had any combat role in Vietnam.  Thus, the veteran's alleged 
stressors must be corroborated.  See West (Carlton) v. Brown, 
7 Vet. App. 70, 76 (1994); Zarycki, 6 Vet. App. at 98 (1993).  
In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994),

For the purposes of a PTSD service connection claim, unless 
the veteran is shown to have served in combat through 
official service records or combat citations (not shown 
here), the veteran bears the burden of advancing a stressor 
that can be verified to some extent, even though not as to 
every single detail.  See 38 C.F.R. § 3.159(c)(2)(i); see 
also Pentecost v. Principi, 16 Vet. App. 124 (2002) 
(corroboration of every detail of a stressor, such as a 
veteran's direct, personal involvement in the stressful 
incident, may not be necessary in some circumstances).  
Rather, presence in or near a combat zone and trauma 
experienced there, or other type of traumatic event, could, 
on a case-by-case basis, support service connection for PTSD, 
provided however, there is sufficient corroboration that such 
incidents were in fact experienced by the veteran.  To do so, 
however, the veteran himself must carry the burden of 
advancing sufficiently detailed information to enable VA to 
corroborate the incident. 

Corroboration does not require "that there be corroboration 
of every detail including the appellant's personal 
participation in the identifying process."  Suozzi v. Brown, 
10 Vet. App. 307, 311 (1997).

The finding as to whether a veteran has submitted sufficient 
corroborative evidence of claimed in-service stressors is a 
factual determination.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002).  In both Pentecost and Suozzi, it was held 
that specific evidence that a veteran was actually with his 
unit at the time of an attack is not required to verify that 
attack as a PTSD stressor.  In Suozzi, 10 Vet. App. at 310-
11, the Court determined that evidence that the veteran's 
company received heavy casualties during an attack consisting 
of copies of radio logs of that incident, was sufficient to 
reopen his claim for service connection for PTSD, even 
without specific evidence of the veteran's presence with the 
company during that particular incident.  Also, the Court in 
Pentecost, 16 Vet. App. at 128-29, held that the Board had 
interpreted the corroboration requirement too narrowly by 
requiring the veteran to demonstrate his actual proximity to 
and participation in rocket and mortar attacks.  The Court 
indicated in this respect that although the veteran's unit 
records did not specifically show that he was present during 
the alleged rocket attacks, "the fact that he was stationed 
with a unit that was present while such attacks occurred 
would strongly suggest that he was, in fact, exposed to the 
attacks."  Id.

The veteran has provided information regarding his alleged 
stressors in a PTSD questionnaire, received in January 1997, 
at a December 1998 personal hearing, and in correspondence of 
record.  In sum, the veteran alleged that as his military 
occupational specialty (MOS) was a radio operator, he sent 
support troops to aid units being overrun by the enemy, and 
that he heard the screams and pleas of troops over the radio 
airways.  He also asserts that during the first week of his 
service, he had friends who were killed in action north of 
Dong Tam, that he went on ambush missions in Dong Tam as a 
field radio operator, that he rescued soldiers from a downed 
helicopter, that he had three close friends that were killed 
in a helicopter mission, and that he saw prisoners fall out 
of helicopters.  

In April 2002, the RO received a letter from the United 
States Armed Services Center for Unit Records Research 
(USASCRUR) (Note: CURR is now called the U. S. Army and Joint 
Services Records Research Center (JSRRC)) that indicated the 
veteran had provided insufficient stressor information.  He 
did not provide specific dates, within sixty days, locations, 
full names of casualties, etc.

In November 2002, the RO submitted another request to JSRRC 
providing the veteran's military service number, units of 
assignment, alleged location of stressors, a time frame from 
January 1968 to August 1968 and a copy of the veteran's PTSD 
questionnaire.  In April 2003, USASCRUR indicated that the 
veteran had provided insufficient stressor information with 
regard to specific dates, locations, full names of 
casualties.

The veteran has alleged that he experienced stressors due to 
his radio contact in providing relief and support to those 
engaged in combat with the enemy and in dire circumstances.  
The Board finds that the veteran's statements are credible 
given the fact that the evidence indicates that components of 
the 1st Brigade, 9th Infantry were engaged in combat with the 
enemy as evidenced by the award of the Presidential Unit 
Citation and as evidenced by the Daily Logs provided by the 
veteran's representative, and the fact that the veteran's MOS 
was that of a radio operator stationed with Headquarters 
Company at the time.  The award of the Bronze Star for 
meritorious achievement is supportive of his role in this 
regard.  This is the one stressor which the Board finds is 
corroborated by the record.  

However, the other stressors, including the veteran's claim 
that he was engaged in combat in field operations, have not 
been verified/corroborated due to insufficient specificity as 
provided by the veteran.  

As noted by the representative in this case in his brief, it 
is reasonable to assume that the materials he obtained on the 
veteran's behalf including the Daily Logs, would refresh the 
veteran's memory as to names, places, and events.  Such 
information also indicates that further development of this 
case is possible, and indeed, necessary.  Accordingly, the 
Board finds that the veteran should be provided another 
opportunity to submit the specific information with regard to 
date, place, and names of those involved.  Further, the Joint 
Motion indicated that the veteran had not been notified that 
he could submit statements of those who served with him 
during service as corroboration evidence of his account of 
stressors, in compliance with VA's duty to assist.  
Therefore, the veteran should be sent this notification.  

The veteran has been diagnosed as having PTSD.  However, 
there is no diagnosis based only on the stressor which the 
Board has found to be sufficiently verified by the record-
that as a radio operator in  Headquarters Company, he would 
have relayed messages from combat units requiring assistance.  
Thereafter, the veteran should be afforded a VA psychiatric 
examination.  If the examiner finds that the criteria for a 
diagnosis of PTSD have been met, he/she should explicitly 
identify the stressors that caused PTSD and specify the 
evidence relied upon to determine the existence of these 
stressors.  

During, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
should be sent notice that complies with Dingess/Hartman.

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority to 
include Dingess/Hartman.  

2.  The veteran should be provided 
another opportunity to submit the 
specific information with regard to date, 
place, and names of those involved in the 
stressors he claims have caused his PTSD.  

3.  The AMC should notify the veteran 
that he may submit statements of those 
who served with him during service as 
corroboration evidence of his account of 
stressors.  

4.  Based on any specific information 
received pursuant to Paragraph #2 of this 
Remand, contact JSRRC for verification of 
the veteran's alleged stressors.  The 
veteran alleges that during the first 
week of his service, he had friends who 
were killed in action north of Dong Tam, 
that he went on ambush missions in Dong 
Tam as a field radio operator, that he 
rescued soldiers from a downed 
helicopter, that he had three close 
friends that were killed in a helicopter 
mission, and that he saw prisoners fall 
out of helicopters.  If the veteran has 
not provided enough specific information 
pursuant to Paragraph #2 of this Remand 
to verify the claimed stressors, JSSRC 
should so state.  

5.  The veteran should be afforded a VA 
examination.  The examiner should 
determine what, if any, psychiatric 
disabilities are present.  If the 
examiner finds that the criteria for a 
diagnosis of PTSD have been met, he/she 
should explicitly identify the stressors 
verified in the record and as identified 
by the AMC that caused PTSD.  In this 
regard, the examiner should note that the 
Board has found that the veteran's 
claimed stressor that as a radio operator 
in Vietnam he received and transmitted 
messages from combat units who were 
actively engaged in combat, and who 
needed assistance is credible.  A 
rationale should be provided.  

6.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005),only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).


